     Case 3:20-cv-00337-MMD-WGC Document 3 Filed 06/10/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JIN ACKERMAN,                                         Case No. 3:20-cv-337-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     WARDEN GITTERE, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On June 8, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed

12   an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to

13   proceed in forma pauperis is incomplete.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

16   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

17   inmate must submit all three the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

19          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

20          page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

22          official (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the

24   previous six-month period.

25          Plaintiff has not submitted an Application to Proceed in Forma Pauperis on this

26   Court's approved form, a properly executed Financial Certificate on this Court's approved

27   form, or an inmate account statement for the previous six-month period. Accordingly, the

28   Court denies Plaintiff’s application to proceed in forma pauperis (ECF No. 1) without
     Case 3:20-cv-00337-MMD-WGC Document 3 Filed 06/10/20 Page 2 of 3



1    prejudice because the application is incomplete. The Court will grant Plaintiff a one-time
2    extension to file a fully complete application to proceed in forma pauperis containing all
3    three of the required documents. Plaintiff will file a fully complete application to proceed
4    in forma pauperis on or before August 10, 2020. Absent unusual circumstances, the
5    Court will not grant any further extensions of time. If Plaintiff is unable to file a fully
6    complete application to proceed in forma pauperis with all three required documents on
7    or before August 10, 2020, the Court will dismiss this case without prejudice for Plaintiff
8    to file a new case with the Court when Plaintiff is able to acquire all three of the documents
9    needed to file a fully complete application to proceed in forma pauperis.           To clarify, a
10   dismissal without prejudice means Plaintiff does not give up the right to refile the case
11   with the Court, under a new case number, when Plaintiff has all three documents needed
12   to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff may
13   choose not to file an application to proceed in forma pauperis and instead pay the full
14   filing fee of $400 on or before August 10, 2020 to proceed with this case. The Court will
15   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not file the complaint
16   unless and until Plaintiff timely files a fully complete application to proceed in forma
17   pauperis with all three documents or pays the full $400 filing fee.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
20   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
21   application to proceed in forma pauperis with all three documents.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
23   approved form application to proceed in forma pauperis by an inmate, as well as the
24   document entitled information and instructions for filing an in forma pauperis application.
25          IT IS FURTHER ORDERED that on or before August 10, 2020, Plaintiff will either
26   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
27   administrative fee) or file with the Court:
28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this



                                                   -2-
     Case 3:20-cv-00337-MMD-WGC Document 3 Filed 06/10/20 Page 3 of 3



1           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
2           signatures on page 3),
3           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
4           official (i.e. page 4 of this Court’s approved form), and
5           (3) a copy of the inmate’s prison or jail trust fund account statement for the
6    previous six-month period.
7           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
8    application to proceed in forma pauperis with all three documents or pay the full $400
9    filing fee for a civil action on or before August 10, 2020, the Court will dismiss this action
10   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
11   when Plaintiff has all three documents needed to file a complete application to proceed
12   in forma pauperis.
13          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
14   (ECF No.1-1) but will not file it at this time.
15          DATED: June 10, 2020
16
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
